DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein continuous, transparent, and electrically conductive layer is not a heater layer” and is missing the article “the” (i.e. wherein the continuous, transparent, and electrically conductive layer is not a heater layer).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “wherein continuous, transparent, and electrically conductive layer is not a heater layer” and applicant points to Paragraph 26 of the originally filed specification for support for the claimed amendment.  However, a review of Paragraph 26 and of the whole of the original disclosure does not find where the continuous, transparent, and electrically conductive layer is or is not a heater.  The courts have held that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  As well as that the mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.01(i).  Claims 2-16 and 19-20 are included in this rejection as they depend upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein continuous, transparent, and electrically conductive layer is not a heater layer” and also recites where the continuous, transparent, and electrically conductive layer comprises a transparent metal layer and the recitation of “is not a heater layer” renders the claim indefinite as an electrically conductive metal layer necessarily also generates heat due to resistance during conduction.  Accordingly, one cannot determine the metes and bounds of the claim as it is unclear how a conductive metal layer can be simultaneously conductive and not “a heater layer”.  Claims 2-16 and 19-20 are included in this rejection as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 2017/0150659 – hereafter Uprety’659) in view of Uprety et al. (US 2015/0096969 – hereafter Uprety’969).
Considering claim 1, Uprey’659 teaches a transparent conductive substrate with a plurality of electrically conductive lines thereon (abstract).  The conductive transparent material is taught, among other things, to be used in de-icing and de-fogging application for windshields, etc. of vehicles (Paragraph 2) (i.e. a vehicle transparency).  Figure 22 (reproduced below) teaches an embodiment of substrate (820) with heater film (824) thereon and continuous across the substrate (Paragraphs 113-114).  Feature (826) is mentioned as being optional (Paragraph 114) and therefore may be omitted.  The heater layer may be ITO or other heater materials known in the art (Paragraph 113).  However, Uprey’659 does not disclose where the heater layer is a transparent metal with electrically conductive lines directly thereon and where the electrically conductive have the claimed transmittance or where the plurality of electrically conductive lines are thicker than the electrically conductive layer.

    PNG
    media_image1.png
    202
    330
    media_image1.png
    Greyscale

In a related field of endeavor, Uprety’969 teaches heater layers used in deicing and defogging of vehicle windows (Paragraphs 1-2).  An embodiment is taught of a heater layer of ITO and a further layer of conductive lines inkjet printed thereon (Paragraph 111) and where the thickness of the electrically conductive lines may be in the range of 50 nm to about 5 microns (Paragraph 43).  The heater layer is taught to comprise transparent conductive oxide materials, such as ITO, or a transparent conductive metal, such as Au, Ag, Pd, etc., having a sheet resistance of 0.02-1,000 ohms/sq (Paragraph 51) and may have a light transmission in the range of 70-85% (i.e. visible light transmittance) and the thickness of the heater layer is 200-2,000 nm (Paragraph 52). 
As Uprety’659 and Uprety’969 teach heater layers for vehicle windows, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Uprety’659 and to substitute the heater layer taught by Uprety’969 as this is considered a substitution of one conventionally known heater layer for another and one would have had a reasonable expectation of success.  Further, the light transmission percentage (i.e. visible light transmittance) and conductive line thickness and electrically conductive layer thickness and the differential thereof taught by modified Uprety’659 overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no demonstration of a criticality to the claimed ranges or thickness ratio has been presented.
While not expressly teaching where the film (824) is “not a heater film”, it is the examiner’s position that this recitation is functional language of what the continuous, transparent, and electrically conductive layer does rather than what the continuous, transparent, and electrically conductive layer is.  As modified Uprety’659 teaches a substantially identical structure to that which is claimed, modified Uprety’659 is considered capable of performing other functions than “not a heater film” as claimed, absent an objective showing.  See MPEP 2173.05(g).
Considering claims 2-3, Uprety’969 teaches transparent oxides for the heater layer including ITO, AZO, etc. and the combination thereof with the transparent metal layer (Paragraph 51).
Considering claim 4, Uprety’969 teaches where the transparent conductive metal comprises Au, Ag, Pd, etc. (Paragraph 51).
Considering claim 5, Uprety’969 teaches where the conductive lines may be a conductive mesh (Paragraph 111).
Considering claim 6, Uprety’969 teaches where the sheet resistance of the heat layer may be 0.02-1,000 ohms/sq (Paragraph 51).  See MPEP 2144.05.  While not expressly taught as “measured using bus bars” as claimed, this is considered a product-by-process limitation and is not considered to structurally limit the coating, absent an objective showing.  See MPEP 2113.
Considering claim 7, Uprety’969 teaches where the conductive lines comprise Au, Ag, Pd, Pt, etc. (Paragraph 51).
Considering claim 8, Uprety’969 teaches transparent oxides for the heater layer including ITO, AZO, etc. as well as Ag for the conductive lines (Paragraph 51).
Considering claims 9-12, Uprety’659 teaches where the EMI shielding of the coating is about 1-80 dB at 100 kHz-1 GHz and about 20-50 dB for 1-18 GHz (Paragraph 100).  These ranges overlap those which are claimed.  See MPEP 2144.05.
Considering claims 13-14, Uprety’659 teaches where the coating is on a substrate (Paragraph 7) and where the substrate may be glass, acrylics, etc. (Paragraph 74).
Considering claim 15, Uprety’659 teaches where a top coat (829) may be included on the conductive lines (Paragraph 117).
Considering claims 16, Uprety’659 teaches where the coating de-ices the substrate (Paragraph 85).
Considering claim 19, Uprety’659 teaches where the EMI shielding of the coating is about 1-80 dB at 100 kHz-1 GHz and about 20-50 dB for 1-18 GHz (Paragraph 100).  See MPEP 2144.05.
Considering claim 20, Uprety’659 teaches where the coating is a transparency in a vehicle (Paragraph 6).

Response to Arguments
Applicant's arguments filed 29 April 2022 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that Paragraph 26 of the originally filed specification provides support for the newly recited “not a heater film” recitation (remarks p.6, 4th paragraph).  This is not persuasive as the alternate embodiment to which applicant points in Paragraph 26 of the originally filed specification is directed to an embodiment with a sensor whereas instant claim 1 states “wherein the heater film does not include a sensor” which appears to be explicitly excluded from the instant claims.  Further, Paragraph 21 of the originally filed speciation indicates “the coating of the present disclosure may be configured to…heating the transparency” which indicates where the coating as a whole may be a heater film and there is no disclosure where a portion of the coating may or may not be a heater.  No support is found where the continuous, transparent, and electrically conductive layer is not a heater film.
Applicant argues where there is no apparent reason why a person having ordinary skill in the art would arrive at the claimed invention as Uprety’659 teaches where the coating is used in deicing and defogging windshields (remarks p.6, 3rd paragraph).  This is not persuasive as Uprety’659 teaches where the defogging and deicing can be accomplished by “among other things, heating the transparency” (Paragraph 2) which suggests to one of ordinary skill that heating alone is not the only use for the film disclosed in Uprety’659 and is therefore not limited to only being a heater film.  See MPEP 2123.  Further, “is not a heater film” is a functional limitation of the recited continuous, transparent, and electrically conductive layer rather than a definition of what the continuous, transparent, and electrically conductive layer is.  Uprety’659 teaches a continuous, transparent, and electrically conductive layer which is the same structure as that which is claimed and it therefore considered capable of performing the claimed function of “not a heater film” as no particular structure, amount of conductivity, etc. is recited to differentiate the claims over that which is disclosed in the prior art.  See MPEP 2173.05(g).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784